FILED
                             NOT FOR PUBLICATION                             APR 13 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ANTONIO MUNOZ-LOPEZ, a.k.a. Jose                 No. 07-73788
Luis Hernandez-Torres,
                                                 Agency No. A077-975-340
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Antonio Munoz-Lopez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion, de Martinez v. Ashcroft, 374 F.3d 759, 761 (9th Cir. 2004), we

deny the petition for review.

      The BIA did not abuse its discretion in denying Munoz-Lopez’s motion to

reopen because he did not establish prima facie eligibility for adjustment of status.

See INS v. Abudu, 485 U.S. 94, 104-05 (1988) (holding that BIA may deny an

alien’s motion to reopen if alien is not prima facie eligible for relief sought).

      PETITION FOR REVIEW DENIED.




                                            2                                       07-73788